DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.
Response to Amendment and Status of Claims
Applicant’s amendments to the claims filed August 2, 2022 are acknowledged. Claims 1, 10, 18, 22 and 24 are amended. Claims 20-21 and 23 are cancelled. Claims 1, 4, 7-8, 10, 13, 16, 18-19, 22 and 24 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2022 was filed after the mailing date of the Final office action on March 2, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Declaration
The Declaration under 37 CFR 1.132 filed August 2, 2022 is insufficient to overcome the rejection of claims 1, 10 and 18, and dependent Claims thereof, based upon the rejection over Grivei, Zhamu, Nosker, Hattori, Jang, Pruss, Ebinezar and Wang, as set forth in the last Office action because: 
Declarant argues dispersing the graphite oxide in liquid or a melt polymer matrix hinders formation of the graphene network. However, the claims only require cold compressing, and do not require particular temperatures for dispersing (mixing and/or crushing). Additionally, the claims do not limit the powder to be dry, only that the process be solventless (Claims 1 and 18). 
Further, Grivei, the primary reference, already teaches mixing powders without utilizing heat or liquid. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 18, and dependent claims thereof, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The originally filed disclosure (filed August 31, 2017) comprised drawings wherein the host powder was PE (see drawings filed August 31, 2017) and the description for Figure 1 regarded the host powder as polyurethane (see para. [0016]). 
A correction to the specification was made on November 30, 2021, wherein para. [0016] was corrected from polyurethane to polyethylene (and therefore to match the originally filed drawing). 
Corrections to both the drawings (Fig. 1) and to the specification (para. [0016]) were again made August 2, 2022, which modified the host powder in the drawing from PE to polyurethane, and the specification describing the figure (para. [0016]) from polyethylene to polyurethane. 
The latest corrections constitute new matter, because the first, original correction establishes that the conductivities in the drawings (and relied upon for newly amended claims 1 and 18), are meant to be for polyethylene, not polyurethane.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10 and 18, and dependent claims thereof, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites the limitation “combining the second powderized biscuit with an extrudable material”. It is unclear what is meant by an extrudable material, and the specification does not clarify what the extrudable material is. Additionally, the drawings appear to show composites comprising only GO and PVDF or PU. It is unclear if the extrudable material is therefore simply the host powder (PVDF or PU). Examiner interprets that extruding the powderized biscuit, for which comprises the host powder (PVDF or PU), and is extrudable, reads on the claimed limitations.
Regarding Claim 10, the claim recites the limitation “compression molding…the second powderized biscuit with an extrudable material”. It is unclear what is meant by an extrudable material, and the specification does not clarify what the extrudable material is. Additionally, the drawings appear to show composites comprising only GO and PVDF or PU. It is unclear if the extrudable material is therefore simply the host powder (PVDF or PU). Examiner interprets that extruding the powderized biscuit, for which comprises the host powder (PVDF or PU), and is extrudable, reads on the claimed limitations.
Regarding Claim 18, the claim recites the limitation “extruding the powderized biscuit into an extrudable material”. It is unclear what is meant by an extrudable material, and the specification does not clarify what the extrudable material is. It is unclear if the mixture becomes the extrudable material, or if an additional component is added to the mixture. The drawings appear to show composites comprising only GO and PVDF or PU. It is unclear if the extrudable material is therefore simply the host powder (PVDF or PU). Examiner interprets that extruding the powderized biscuit, for which comprises the host powder (PVDF or PU), and is extrudable, reads on the claimed limitations.
Claim 18 recite the limitation "extruding the powderized biscuit".  There is insufficient antecedent basis for this limitation in the claim. 
Regarding Claims 7 and 19, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 7 and 19 recites broad recitations and also narrower, more specific recitations of the same type. For example, Claims 7 and 19 recite polycrystalline material, and the claim also recites further polycrystalline examples such as metal powders, ceramic powders, etc., which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 16, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 16 recites broad recitations and also narrower, more specific recitations of the same. For example, Claim 16 recites polycrystalline material, and the claim also recites an oxide or carbonate or silicate of an element from Groups 2a, 3a, 4a and 4b of the periodic table, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 16 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 1, 10 and 18 use consisting language regarding the host powder, however, Claims 7, 16 and 19 require additional components to the host powder, which is not allowed by language of the independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-8, 10, 13, 16, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (previously cited, US 2014/0030590 A1), Chung (previously cited, US 2011/0120347 A1), Jang (previously cited, US 20100317790 A1), Hattori (previously cited, US 10,138,969 B2) and Pruss (previously cited, US 20050041373 A1).

Regarding Claims 1, 18 and 22, Wang discloses (Claim 1 and 18) a method of making a composite of graphene oxide powder or graphite oxide powder and a host powder by a solventless process (para. [0080]-[0082]; para. [0055], expanded graphite particle is graphite oxide powder), the steps comprising:
dispersing the graphene oxide powder into a host powder (see para. [0080], wherein binder/spacer particles are the host powder),
wherein the graphene oxide powder comprises graphene oxide flakes (see para. [0083] and para. [0090], one of ordinary skill in the art would appreciate that the NPG’s are also flakes; further, NPG sheets read on the broadest most reasonable interpretation of flakes; see also para. [0055]; expanded graphite particle would be a graphite oxide flake), and 
wherein the host powder consists of either polyvindylidene difluoride (PVDF) or polyurethane (para. [0067] and para. [0022]; see also Table 1).
Wang disclose cold compressing a mixture formed by dispersing the graphene oxide powder or graphite oxide powder into the host powder to form a first biscuit (para. [0102]; stand alone material reads on biscuit). Dry pressing, roll-pressing, ad dry extrusion read on cold compressing and are processes well-known in the art to be at room temperature (cold) unless otherwise noted.

Wang does not disclose the parameters (pressure) used for cold compressing.
Chung teaches dry compressing exfoliated graphite with 5.6 MPa pressure in order to successfully bind the powder to form a compact (para. [0036]; para. [0061]; 5.6MPa reads on the claimed at least 1KPa, as well as greater than 10KPa – see below, second cold compressing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pressure of 5.6MPa, as taught by Chung, for the invention disclosed by Wang, in order to successfully form the biscuit (see teaching by Chung above). Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05. I.

Wang discloses the importance of exfoliation of the raw materials prior to mixing (para. [0083]), and wherein the thickness of the graphene oxide flake is 10nm or less (see para. [0082], wherein thickness is preferably less than 5nm). 
Further, Jang teaches wherein graphene oxide or graphite oxide is exfoliated to 10nm or less in order to not degrade mechanical or electrical characteristics (para. [0028]).
Wang does not specifically disclose wherein the cold compressing of the mixture exfoliates the graphene oxide flake to reduce the thickness to less than 10nm without changing the surface area of each graphene oxide flake or graphite oxide flake. 
However, it would be obvious that the cold compressing result in the claimed exfoliation and thicknesses because the mixture of materials (graphene oxide flake or graphite oxide flake with thicknesses less than 10nm, and host powder type), and the cold compressing and pressures taught by Wang and Chung, are the same as claimed. Additionally, it would be obvious to maintain exfoliation to 10nm or less during cold compressing in order to prevent degradation of mechanical and electrical properties (see teaching of Jang above). 
 
Wang discloses wherein the powdered material mixture of host powder and graphene oxide may be extruded to form a composite (and first biscuit) – see above and para. [0102] of Wang describing dry extrusion. One of ordinary skill in the art would appreciate that the mixture comprises an extrudable material (see 112b interpretation above).
Chung discloses cold compressing pressures of greater than 10kPa (see above).
Wang and Chung do not disclose the claimed steps of crushing, powderizing, or grinding the first biscuit into a first powderized biscuit, second cold compressing the first powderized biscuit into a second biscuit,  crushing, powderizing, or grinding the second biscuit into a second powderized biscuit, and specifically combining the second powderized biscuit with extrudable material to form the composite.

Hattori teaches wherein pulverizing expanded graphite (graphite oxide flake) particles improves exfoliation (Col. 4, lines 62-64).
Pruss teaches wherein cold compression followed by crushing and sieving may be performed and repeated any number of times in order to obtain feedstock powder of a specific crystal size, particle size, or particle distribution (para. [0029] and para. [0032]). Pruss teaches wherein typical cold pressing pressures may greater than 5,000 psi (34 MPa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have repeatedly performed cold compression, crushing (powderizing, or grinding), and sieving, as taught by Pruss, prior to the final dry extrusion to form the composite of Wang, for the invention disclosed by Wang, Chung and Jang. One would be motivated to do this in order to tailor the powder, prior to final forming, to a specific crystal size, particle size, or particle distribution (see teaching by Pruss above), and in order to further exfoliate the graphite oxide powder (see teaching above by Hattori). Additionally, it would be obvious to perform the cold compressing at 5.6MPa, as taught by Chung (see above), or further using 34MPa or greater, as taught by Pruss, because these are typical and sufficient pressing pressures to form a brick/biscuit (see teaching by Chung and Pruss above).
One of ordinary skill in the art would appreciate that the repeated cold compression, crushing and sieving of Pruss reads on the claimed crushing of the first biscuit into a first powderized biscuit, second cold compressing the first powderized biscuit into a second biscuit with a pressure greater than or equal to 10kPa, and crushing the second biscuit into a second powderized biscuit. One of ordinary skill in the art would appreciate that the material (second powderized biscuit) be dry extruded and comprise (be combined with – see 112b interpretation above) an extrudable material to form the composite of Wang (see Wang para. [0102] wherein composite if formed by dry extrusion which reads on the claimed limitations; see 112b claim interpretation above regarding extrudable material). 
One of ordinary skill in the are would appreciate that the process of Wang, Chung, Jang, Hattori and Pruss result in (Claim 18) improving the dispersion and exfoliation of the graphene oxide powder or graphite oxide powder in the composite because the method steps are the same as claimed (see also teaching by Hattori above wherein repeated milling improves exfoliation).

Wang discloses (Claim 22) wherein the composite may comprise 5wt% of the graphene oxide powder (graphene sheets), or at least 0.2% and less than 10% conductive filler such as expanded graphite particle (para. [0055]; para. [0100]; expanded graphite powder reads on graphene oxide or graphite oxide). Wang also discloses wherein the host powder consists of PVDF (para. [0067] and [0022]; see above), but does not disclose (Claim 1 and Claim 18) the conductivity for a composite comprising these particular loading rates of graphene oxide flakes in PVDF.
However, the material composition (host powder and graphene oxide), wt% of graphene oxide, and processing (see above), is the same as claimed. It would be obvious that a composite comprising PVDF and 5wt% graphene oxide would comprise the claimed conductivity when the host powder is PVDF. Additionally, it would obvious and easily achievable for one of ordinary skill in the art to modify the composite thickness, amount of graphene oxide, and/or type of filler powder to tailor the conductivity to different applications and within the claimed range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 10, Wang discloses a method of making a graphene oxide powder or graphite oxide composite from a cold compression molded powder (para. [0080]-[0082]; para. [0055], expanded graphite particle is graphite oxide powder) comprising the steps of:
dispersing a graphene oxide powder into a host powder to form a composite powder (see para. [0080], wherein binder/spacer particles are the host powder),
wherein the graphene oxide powder comprises graphene oxide flakes (see para. [0083] and para. [0090], one of ordinary skill in the art would appreciate that the NPG’s are also flakes; further, NPG sheets read on the broadest most reasonable interpretation of flakes; see also para. [0055]; expanded graphite particle would be a graphite oxide flake), and 
wherein the host powder consists of polyvindylidene difluoride (PVDF) (para. [0067] and para. [0022]; see also Table 1).
Wang disclose cold compressing a mixture formed by dispersing the graphene oxide powder or graphite oxide powder into the host powder to form a first biscuit (para. [0102]; stand alone material reads on biscuit). Dry pressing, roll-pressing, ad dry extrusion read on cold compressing and are processes well-known in the art to be at room temperature (cold) unless otherwise noted.

Wang discloses the importance of exfoliation of the raw materials prior to mixing (para. [0083]), and wherein the thickness of the graphene oxide flake is 10nm or less (see para. [0082], wherein thickness is preferably less than 5nm). 
However, Wang does not disclose the parameters used for cold compressing, nor that the cold compressing exfoliates the graphene oxide powder to reduce the thickness of the graphene oxide flake to less than 10 nm without changing the surface area.

Chung teaches dry compressing exfoliated graphite with 5.6 MPa pressure in order to successfully bind the powder to form a compact (para. [0036]; para. [0061]; 5.6MPa reads on the claimed at least 1KPa, as well as greater than 10KPa – see below, second cold compressing).
Jang teaches wherein graphene oxide or graphite oxide is exfoliated to 10nm or less in order to not degrade mechanical or electrical characteristics (para. [0028]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pressure of 5.6MPa, as taught by Chung, for the invention disclosed by Wang, in order to successfully form the biscuit (see teaching by Chung above). Additionally, the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05. I.
It would be obvious that the cold compressing result in the claimed exfoliation and thicknesses because the mixture of materials (graphene oxide flake or graphite oxide flake with thicknesses less than 10nm, and host powder type), and the cold compressing and pressures taught by Wang and Chung, are the same as claimed and the instant invention (see Claim 1 pressures for example). 
It would be obvious to maintain exfoliation to 10nm or less during cold compressing in order to prevent degradation of mechanical and electrical properties (see teaching of Jang above). 
 
Wang discloses wherein the powdered material mixture of host powder and graphene oxide may be extruded to form a composite (and first biscuit) – see above and para. [0102] of Wang describing dry extrusion. One of ordinary skill in the art would appreciate that the mixture comprises an extrudable material (see 112b interpretation above). Dry extrusion reads on the claimed extruding. Additionally, heated rollers (para. [0063]) read on hot pressing.

Wang and Chung do not disclose the claimed steps of crushing, powderizing, or grinding the first biscuit into a first powderized biscuit, second cold compressing the first powderized biscuit into a second biscuit,  crushing, powderizing, or grinding the second biscuit into a second powderized biscuit, and specifically extruding the second powderized biscuit with the extrudable material to form the composite.

Hattori teaches wherein pulverizing expanded graphite (graphite oxide flake) particles improves exfoliation (Col. 4, lines 62-64).
Pruss teaches wherein cold compression followed by crushing and sieving may be performed and repeated any number of times in order to obtain feedstock powder of a specific crystal size, particle size, or particle distribution (para. [0029] and para. [0032]). Pruss teaches wherein typical cold pressing pressures may greater than 5,000 psi (34 MPa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have repeatedly performed cold compression, crushing (powderizing, or grinding), and sieving, as taught by Pruss, prior to the final dry extrusion to form the composite of Wang, for the invention disclosed by Wang, Chung and Jang. One would be motivated to do this in order to tailor the powder, prior to final forming, to a specific crystal size, particle size, or particle distribution (see teaching by Pruss above), and in order to further exfoliate the graphite oxide powder (see teaching above by Hattori). Additionally, it would be obvious to perform the cold compressing at 5.6MPa, as taught by Chung (see above), or further using 34MPa or greater, as taught by Pruss, because these are typical and sufficient pressing pressures to form a brick/biscuit (see teaching by Chung and Pruss above).
One of ordinary skill in the art would appreciate that the repeated cold compression, crushing and sieving of Pruss reads on the claimed crushing of the first biscuit into a first powderized biscuit, second cold compressing the first powderized biscuit into a second biscuit, and crushing the second biscuit into a second powderized biscuit. One of ordinary skill in the art would appreciate that the material (second powderized biscuit) be dry extruded or hot pressed with rollers, and comprise an extrudable material to form the composite of Wang (see Wang para. [0102] wherein composite if formed by dry extrusion which reads on the claimed extruding; see para. [0063] wherein heated rollers read on hot pressing; see 112b claim interpretation above regarding extrudable material). 
Wang discloses wherein the composite may comprise 5wt% of the graphene oxide powder (graphene sheets), or at least 0.2% and less than 10% conductive filler such as expanded graphite particle (para. [0055]; para. [0100]; expanded graphite powder reads on graphene oxide or graphite oxide). Wang also discloses wherein the host powder consists of PVDF (para. [0067] and [0022]; see above), but does not disclose the conductivity for a composite comprising these particular loading rates of graphene oxide flakes in PVDF.
However, the material composition (host powder and graphene oxide), wt% of graphene oxide, and processing (see above; see Claim 1 processes; see Fig. 1 of instant invention), is the same as claimed and of the instant invention. It would be obvious that a composite comprising PVDF and 5wt% graphene oxide would comprise the claimed conductivity when the host powder is PVDF. Additionally, it would obvious and easily achievable for one of ordinary skill in the art to modify the composite thickness, amount of graphene oxide, and/or type of filler powder to tailor the conductivity to different applications and within the claimed range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 4 and 13, Wang discloses wherein the step of dispersing the graphene oxide powder or graphite oxide powder into the host powder to form the composite powder is performed in the presence of ball bearings to break up clumps or agglomerations (para. [0061]; ball milling comprises ball bearings).

Regarding Claim 7, 16 and 19, Wang discloses wherein the host powder further comprises one of (Claim 7, 16, and 19) a polycrystalline material and (Claim 7 and 19) a ceramic powder of silica (see para. [0058]; see para. [0099]; see Table 1). Nano-particles of Si reads on ceramic powder of silica, and particles of ceramic, metal fiber, metal wire, metal nano-wire, and ceramic fiber read on polycrystalline materials. 
  
Regarding Claim 8, Wang discloses compression molding with heating, hot pressing, extruding or injection molding the second powderized biscuit with the extrudable material to form the composite (para. [0102]; para. [0063], heated rollers reads on hot pressing).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Chung, Jang, Hattori and Pruss, as applied to Claim 1 above, and further in view of Sarver (US 20130196123 A1)
Regarding Claim 24, Wang discloses the process of Claim 1 (see above), and (Claim 24) wherein the composite may comprise 5wt% of the graphene oxide powder (graphene sheets), or at least 0.2% and less than 10% conductive filler such as expanded graphite particle (para. [0055]; para. [0100]; expanded graphite powder reads on graphene oxide or graphite oxide). 
Wang also discloses wherein the host powder consists of a thermoplastic or thermosetting resin (para. [0067]), but does not disclose wherein the host powder consists of polyurethane, and therefore does not disclose all the features of Claim 24, or the claimed conductivities of Claim 1 when the host powder consists of polyurethane.
Sarver teaches wherein a suitable thermoplastic or thermosetting resin suitable for expanded and exfoliated graphene type polymer composites is polyurethane (para. [0034]; para. [0040]; para. [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used polyurethane as the binder material, as taught by Sarver, for the invention disclosed by Wang. One would be motivated to use polyurethane because it is a thermosetting polymer, and is a suitable polymer for forming a composite with graphene oxide flakes (expanded and exfoliated graphene) (see teaching by Sarver above). Further, polyurethane is readily and commercially available to one of routine skill in the art. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
It would be obvious that the process and composite of Wang, comprising a polyurethane host powder, and 5wt% graphene oxide flake, produce the claimed conductivities of Claim 1 because the material composition (host powder and graphene oxide), wt% of graphene oxide, and processing (see Claim 1 above), is the same as claimed. 
Additionally, it would obvious and easily achievable for one of ordinary skill in the art to modify the composite thickness, amount of graphene oxide, and/or type of filler powder to tailor the conductivity to different applications and within the claimed range. 

Response to Arguments
Applicant's arguments filed August 2, 2022 in regards to the rejection of Claims 1, 10 and 18, and dependent claims thereof, respectively, rejected over 35 U.S.C. 103 in view of (Claim 10 and dependent claims thereof) Grivei with evidence by Zhamu, in view of Nosker, Hattori, Jang, and Pruss and also (Claims 1 and 18, and dependent claims thereof, respectively) Grivei with evidence by Zhamu, in view of Nosker, Hattori, Jang, Chung and Pruss, have been fully considered and are persuasive in view of the amendments to the claims further limiting the host powder, and the conductivities. Therefore, the rejection(s) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wang, Chung, Jang, Hattori and Pruss.
Applicant’s arguments directed to Nosker and Grivei are deemed moot, as these references are not relied upon in the current rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735